Title: To Alexander Hamilton from Daniel Jackson, 27 February 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir.
            Watertown 27th Februy. 1799.
          
          Your letter of the 15th. I had the pleasure of receiveing the 22d. Instant, and I feel myself happy for the liberty of communicating my sentiments upon any subject That I think may add to the good of the  service and my Country.
          In such a time, I feel myself agreeably imployed, and more especially so, when I know I must obey your orders.
          Enclosed is my Monthly return for January ’99 also a Return of the Fort, Ordnance, Barracks &c, on Castle William and another for what is immediately wanted. I shall as soon as possable, transmit you the state of the Fort, at Marble-head, Salem, Cape-Ann and Portland: only the latter, has Troops
          There is great want here, for a regular System, in the Commissary, Quarter Master, Muster Master and Pay Masters departments. Some of the Soldiers have not received any pay Sinse thier Inlistment, which will operate against the recruiting Service.
          I am sensible there is a want of discipline, but I am endevouring to eradicate the Idea of equality, into order and regularity.
          I wrote to the Secretary of War 12th. Decemr. Respecting the establishment of Laboratorys, to fix the amunition for the Navy and Garrisons also one Hospital, and one Prison, for both, on some of the most convenient Garrisons, which I am in hope will meet your approbation. Lieut Leonard of Vermont is in a disagreeable Situation; I have been informed his Soldiers are under no discipline. The Secretary of War, wrote me the 27th. Novr. ’98 that he should send a Person on to Vermont in a few days to Muster, Inspect & pay his Recruits and March them directly to Boston, where there is some Clothing arrived for his detachment.
          The fort on Castle William, is in a bad state of defence I think I had rather Command a Ship of the line to Take, than the Garrison to defend. The works next the Channel, I think are not Sufficient to prevent a Ship of force, passing them, (with the advantage of wind and tide,) up to the Town; and that is the Strongest part of the Works, with only 12, Thirty-two Pounders, Mounted, fit for use—the other part of the Works are Merely temporary: As Soon as the Snow, and Weather will permit I will transmit you a plan, if you think it Necessary. It will be very necssary if the Garrison is to be Repaired, to be making timely arrangements for that purpose
          If I am to continue to superintend the Recruiting Service, it will be very necessary I should have some more money Ordered on, to deliver to the newly appointed Officers for that purpose; for now is the best time for recruiting here, before the Season is further advanced
          I am, with great Respect Sir Your Humle Servant
          
            Daniel Jackson Majr.
            2d Regt. of Artillst. & Engineers
          
          Major Genl. Alexander Hamilton
        